UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2009 [] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from [] to[] Commission file number 333-109990 MELT INC. (Exact name of registrant as specified in its charter) Nevada 47-0925451 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 31556 Loma Linda Rd., Temecula, CA (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (310) 601-7907 Securities registered pursuant to Section 12(b) of the Act: Title of Each Class Name of Each Exchange On Which Registered N/A N/A Securities registered pursuant to Section 12(g) of the Act: Common Stock, Par Value $0.001 (Title of class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 the Securities Act. YesNo√ Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act YesNo√ 1 Table of Contents Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the last 90 days. Yes√No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every InteractiveData File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registration statement was required to submit and post such files). YesNo√ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.  Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer  Accelerated filer  Non-accelerated filer  Smaller reporting company √ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesNo√ The aggregate market value of Common Stock held by non-affiliates of the Registrant on December 31, 2009was $1,848,600 based on a $0.012 closing price for the Common Stock on December 31, 2009. For purposes of this computation, all executive officers and directors have been deemed to be affiliates. Such determination should not be deemed to be an admission that such executive officers and directors are, in fact, affiliates of the Registrant. Indicate the number of shares outstanding of each of the registrant’s classes of common stock as of the latest practicable date. 21,290,000 Common Shares issued & outstanding as of March 15, 2010 DOCUMENTS INCORPORATED BY REFERENCE None. 2 Table of Contents TABLE OF CONTENTS Item 1. Business 4 Item 1A. Risk Factors 7 Item 2. Properties 12 Item 3. Legal Proceedings 12 Item 4. (Removed and Reserved) 14 Item 5. Market for Common Equity and Related Stockholder Matters 14 Item 6. Selected Financial Data 15 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 21 Item 8. Financial Statements and Supplementary Data 21 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 23 Item 9A. Controls and Procedures 23 Item 9B. Other Information 24 Item 10. Directors, Executive Officers and Corporate Governance 24 Item 11. Executive Compensation 27 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 29 Item 13. Certain Relationships and Related Transactions, and Director Independence 29 Item 14. Principal Accountants Fees and Services 30 Item 15. Exhibits, Financial Statement Schedules 31 3 Table of Contents PART I Item 1. Business This annual report contains forward-looking statements. These statements relate to future events or our future financial performance. In some cases, you can identify forward-looking statements by terminology such as “may”, “should”, “expects”, “plans”, “anticipates”, “believes”, “estimates”, “predicts”, “potential” or “continue” or the negative of these terms or other comparable terminology. These statements are only predictions and involve known and unknown risks, uncertainties and other factors, including the risks in the section entitled “Risk Factors”, that may cause our or our industry’s actual results, levels of activity, performance or achievements to be materially different from any future results, levels of activity, performance or achievements expressed or implied by these forward-looking statements. Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity, performance or achievements. Except as required by applicable law, including the securities laws of the United States, we do not intend to update any of the forward-looking statements to conform these statements to actual results. Our financial statements are stated in United States Dollars (US$) and are prepared in accordance with United States Generally Accepted Accounting Principles. In this annual report, unless otherwise specified, all dollar amounts are expressed in United States Dollars and all references to “common shares” refer to the common shares in our capital stock. As used in this annual report, the terms "we", "us", "our" and "Melt" mean Melt, Inc. our wholly-owned subsidiaries, Melt (California) Inc. and Melt Franchising LLC.The term “Melt CA” refers to Melt (California) Inc., and the term “Melt Franchising” refers to Melt Franchising LLC, unless otherwise indicated. Corporate Overview The address of our principal executive office is 31556 Loma Linda Rd, Temecula, CA 92592. Our telephone number is (310) 601-7907. Our common stock is quoted on the OTC Bulletin Board under the symbol “MLTC”. Corporate History Melt Inc. was incorporated in the State of Nevada on July 18, 2003 with the intention of being a non-operational holding company, and establishing or purchasing brands that it could license to its subsidiaries or other companies. On August 6, 2003, a wholly owned subsidiary Melt CA was formed in the State of California with the intent to commence operations as an owner/operator of gelato bars and coffee shops, under license of the Melt brand, which it obtained from its holding company. The first corporate owned retail store was opened on November 28, 2003. On February 26, 2005 Melt Franchising LLC was incorporated in the state of Nevada with the intent of licensing, selling and supporting individuals and corporations to become franchisees of the brands established or obtained by Melt Inc. On July 27, 2004, Villa Melt LLC was incorporated in the State of California for the purpose of operating retail gelato bars as a joint venture with our supplier.Upon incorporation and until August 22, 2006, we owned 50% of the equity, the other 50% was owned by a previous supplier of our company (Dolci Dolci LLC).On August 22, 2006, we sold our entire interest in this company. 4 Table of Contents Our Current Business Through our wholly-owned subsidiary, Melt Franchising LLC, we franchise retail gelato bars and quick casual restaurants under the name of "Melt-gelato italiano®", “Melt - café & gelato bar®”, and “Melt gelato and crepe cafe®.” Our main business strategy is licensing our brand and business methodology through Melt Franchising LLC to franchise owned and operated stores. In March 2005, Melt Franchising LLC filed Franchise Disclosure Documents, which allowed it to offer franchises in those states that do not require registration and in California.Currently, we are approved to sell franchises in New York, California, Maryland, Virginia and Illinois as well as in those states that do not require franchisors to file separate Franchise Disclosure Document offerings. As of April 2005, we embarked on a strategy to grow our business through the sale of franchises. We commenced marketing in July 2005 and have entered into 49 franchise agreements as of December 31, 2009.Of the forty-nine franchise agreements sold, nineteenstores are currently open and operating, fourteenin California, onein Arizona, one in Massachusetts, one in Illinois, one in Virginia and one in New York.Thirteen stores have closed and seventeen agreements have been terminated due to franchisees not finding suitable locations within the time period allowed. As of December 31, 2009, we have entered into one franchise agreement for an additional store, which we expect to open in 2010. In 2009, two new franchise owned stores were opened and five closed. In 2008, we opened three stores and closed four stores. In 2008, we reduced the pace of our growth with the intention of solidifying our operations and procedures, improving our in-store and retail marketing program, and fine tuning the look and feel of the stores. We have now substantially completed our new look and feel, together with adding a number of new products, and will be ready to resume our pace of growth towards the third quarter of 2010 assuming the general economy has improved. Our subsidiary, Melt CA, was previously responsible for owning and operating corporate owned gelato bars, and constructing gelato bars, for and on behalf of franchisees. Currently, our company does not own or operate any gelato bars.As of September 2007, we discontinued all operations of Melt CA, and no longer offer the services of constructing stores for our franchisees, due to continuing losses and infrastructure requirements. We currently do not plan on owning/operating any corporate owned stores.We have allowed the registration of Melt CA to lapse with the California Secretary of State. Sources of Revenue Our current revenue stream is derived from several sources by our wholly-owned subsidiary, Melt Franchising LLC. We charge an initial franchise fee, a recurring royalty and a marketing fee based on sales at franchisee owned and operated stores.Melt Franchising LLC also sold food and beverages to franchise owned and operated stores until October 2008 when we stopped selling food and beverages to franchise owned and operated stores.In 2007, Melt (California) Inc. generated a portion of its revenue from the management of the construction of retail locations and the sale of equipment to franchisees; however, as of September 30, 2007, Melt CA discontinued these operations. Products Our company generates its revenue from franchise fees, royalties, marketing fees and from rebates received by suppliers that distribute products directly to the stores. The products sold in the stores owned by the franchisees include gelato, sorbetto, crepes, panini, salads, smoothies, coffee, sodas, and other food related items. Principal Markets and target customer In 2009, our franchisees owned and operated stores in Arizona, California, Illinois, Massachusetts, Virginia and New York. Our initial strategy was to license stores to operate in major regional shopping malls; however, in 2008 we started allowing franchisees to open up stores outside of major regional shopping 5 Table of Contents malls and will continue to focus on this strategy as we are more confident that our new look and feel, together with the products we now offer, allow us to create a destination point as opposed to an impulse buy. The appeal of our product and concept allows us to target a broad range of customers comprised of males and females of all ages and all incomes, however, we will primarily concentrate in areas that have a joint family income of $75,000 and greater. Principal Suppliers We currently obtain our main products from two suppliers.We believe our suppliers have the capability to increase production to meet our needs now and in the future. Competition The quick service and quick casual service food sector is characterized by intense and substantial competition.We believe that our business competes with large and establishedice cream retailers such as Ben & Jerry's, Haagen-Dazs, Dreyer’s, Baskin-Robbins, Dairy Queen and Cold Stone Creamery Company, as well as other small to medium sized ice cream and yogurt business entities that provide similar products, as well as other quick service and quick casual food retailers.Direct competition with retail food stores that market and sell Italian ice cream (gelato) is, however, limited to a few companies with less than 40 stores and individual business people that have one to a few gelato bars. The market is growing at a rapid rate and new gelato bars are opening up in various markets across the country. Employees We have no other employees other than our directors and officers. As of December 1, 2007, we entered into a management agreement with Chill Inc. whereby all employees of our company and our subsidiaries were transferred to Chill Inc. This was done to simplify the operations at Melt and to reduce audit and other costs. Chill Inc. is a non-arms length company in that Clive Barwin and Brandon Barwin are the main shareholders of Chill Inc.As a result of this agreement, we are not subject to collective bargaining agreements. Our officers and management roles are divided as follows: President, Chief Executive Officer, Secretary and Chief Financial Officer – Clive Barwin, has direct responsibility for overall management, marketing, finance, product and business development. Vice-President (Operations) – Brandon Barwin, has direct responsibility for operations of franchise owned stores and product development. Growth Strategy Our plan for the year ending 2010 includes opening two franchise owned and operated stores in two states. During 2008 and 2009, we dramatically curtailed our growth to allow us time to solidify the financial affairs of our businessspend time improving the look and feel of the stores, and improve our operations, procedures and marketing departments before expanding at a fasterrate. Now that we have substantially completed these objectives, our plan is to once again resume our expansion plans; in a strategic and focused fashion. Commencing in the third quarter of 2010, (assuming the general state of the economy is strengthening), we will resume marketing to recruit new franchisees, and thus expect to open 12 new franchise owned stores in 2011. During the years ahead, we plan on being more selective when qualifying individuals who would like to become franchisees, with the intention of reducing the number of failing or underperforming stores. We also plan to license the brand to master franchisees in the Middle East and in Korea. 6 Table of Contents Government Regulation We are in the perishable food industry.The development, manufacture and marketing of products sold by our company is subject to extensive regulation by various government agencies, including the U.S. Federal Trade Commission, Franchise Trade Commission as well as various state and local agencies including state health department and building departments. To date, we believe we have been able to satisfy all the requirements of these departments. Intellectual Property Melt Inc. has registered the following service or trade marks “M Melt” ®, ‘Melt – gelato italiano”®. “Melt – café & gelato bar®” and “Melt – gelato and crepe café®”. Melt Franchising has obtained a license from Melt Inc. to franchise these marks. These measures may not be adequate to prevent the unauthorized use of our trade names.We may be unable to prevent third parties from acquiring and using names that are similar to, infringe upon, or otherwise decrease the value of our trademark/service marks and other proprietary rights. We are not aware that our products or proprietary rights infringe the proprietary rights of any third parties. We do not rely on trade secrets to protect our intellectual property.We do not execute confidentiality and non-disclosure agreements with our own staff, however, as part of our franchise agreement our franchisees are required to execute confidentiality, non-disclosure, and non-competition agreements. We believe our success depends on the knowledge, experience, and commitment of our management team and on the success of our franchisees. REPORTS TO SECURITY HOLDERS We are not required to deliver an annual report to our stockholders, but will voluntarily send an annual report, together with our annual audited financial statements upon request.We are required to file annual, quarterly and current reports, proxy statements, and other information with the Securities and Exchange Commission.Our Securities and Exchange Commission filings are available to the public over the Internet at the SEC's website at http://www.sec.gov. The public may read and copy any materials filed by us with the SEC at the SEC's Public Reference Room at treet, NE, Washington DC20549. The public may obtain information on the operation of the Public Reference Room by calling the SEC at 1-800-SEC-0330.We are an electronic filer.The SEC maintains an Internet site that contains reports, proxy and information statements, and other information regarding issuers that file electronically with the SEC.The Internet address of the site is http://www.sec.gov. Item 1A. Risk Factors Much of the information included in this annual report includes or is based upon estimates, projections or other "forward looking statements".Such forward looking statements include any projections or estimates made by us and our management in connection with our business operations.While these forward-looking statements, and any assumptions upon which they are based, are made in good faith and reflect our current judgment regarding the direction of our business, actual results will almost always vary, sometimes materially, from any estimates, predictions, projections, assumptions or other future performance suggested herein. Such estimates, projections or other "forward looking statements" involve various risks and uncertainties as outlined below.We caution the reader that important factors in some cases have affected and, in the future, could materially affect actual results and cause actual results to differ materially from the results expressed in any such estimates, projections or other "forward looking statements". 7 Table of Contents Our common shares are considered speculative as our business is still in an early growth stage of its development.Prospective investors should consider carefully the risk factors set out below. Risks Related to our Business We commenced our business operations in July, 2003 and opened our first retail store in November, 2003 and thus have a limited operating history.If we cannot successfully manage the risks normally faced by early stage companies, our business may fail. We have a limited operating history.Our future is subject to the risks and expenses encountered by early stage companies, such as uncertainty regarding level of future revenue and inability to budget expenses and manage growth accordingly, uncertainty regarding acceptance of our products and retail operations and inability to access sources of financing when required and at rates favorable to us.Our limited operating history and the highly competitive nature of the retail food industry make it difficult to predict future results of our operations.We may not establish a customer following that will make us profitable, which might result in the loss of some or all of your investment in our common stock. If we are unable to protect our trade name, our efforts to increase public recognition of our ”Melt” brand may be impaired and we may be required to incur substantial costs to protect our trade name. Our service/trademarks “M Melt®” "Melt-gelato italiano®", “Melt – café & gelato bar®”, and “Melt – gelato and crepe café®” have been registered with the US Patent & Trade Mark Office.However, these measures may not be adequate to prevent the unauthorized use of our trade names.We may be unable to prevent third parties from acquiring and using names that are similar to, infringe upon or otherwise decrease the value of our trademarks and other proprietary rights.We may need to bring legal claims to enforce or protect such intellectual property rights.Any litigation, whether successful or unsuccessful, could result in substantial costs and diversion of resources.Any claims, by or against us, could be time consuming and costly to defend or litigate, divert our attention and resources and result in the loss of goodwill associated with our trade names.An adverse outcome in litigation or similar proceedings could subject us to significant liabilities to third parties; require expenditure of significant resources to develop non-infringing trade name and trademarks, any of which could have a material adverse effect on our business, operating results and financial condition. The franchising industry is a highly litigious industry and almost all franchisors have one or many lawsuits filed against it.If we have many lawsuits filed against us, or lose the ones that have already been filed we may be required to incur substantial costs to defend them, which might result in the loss of some or all of your investment in our common stock. Although we engage in ethical business practices at all times and adhere to all the rules and regulations governed by the franchise act, due to the litigious nature of our industry we could have more lawsuits filed against us.Any litigation, by or against us, could be time consuming and costly, and divert our attention and resources. An adverse outcome in litigation could have a material adverse effect on our business, operating results and financial condition. The establishment and maintenance of the brand identity “Melt” is critical to our future success.If we are unable to promote and maintain our “Melt” brand, our business could fail. Since we expect that substantially all of our revenues will be generated from purchases by the consumer of our gelato and related products at franchise owned and operated retail outlets, market acceptance of our products is critical to our future success.Factors such as market positioning, retail locations, the availability and price of competing products (in particular, frozen desserts), and the introductions of new products will affect the market acceptance of our business. 8 Table of Contents We believe that establishing and maintaining the brand identity of our products will increase the appeal of our products to prospective customers.Consumer recognition and a preference of our "Melt" branded products over similar products offered by our competition will be critical to our future success.Promotion and enhancement of our gelato and related products will depend largely on our success in continuing to provide high quality products and service.In order to attract and retain customers and to promote and maintain our "Melt" brand in response to competitive pressures, we may increase our financial commitment to creating and maintaining a distinct brand loyalty among our customers.Currently, given the large number of factors and variables in achieving and maintaining consumer recognition and brand loyalty, we cannot anticipate or estimate how much we may be required to spend to establish such loyalty.If we are unable to provide high quality products, or otherwise fail to promote and maintain our "Melt" brand, incur excessive expenses in an attempt to improve, or promote and maintain our brand, we may not be able to successfully implement our business plan and achieve a profitable level of operations. Due to the nature of our products, we will be subject to specific risks unique to the retail frozen desert industry. Specialty retail food businesses such as ours are often affected by changes in consumer and competitive conditions, including changes in consumer tastes; national, regional, and local economic conditions and demographic trends; and the type, number, and location of competing businesses.Adverse publicity resulting from food quality, illness, injury, or other health concerns or operating issues stemming from one of our products may adversely affect our retail operations.We, as well as our competitors, are subject to the foregoing risks, the occurrence of any of which would impair or prevent our efforts to establish and expand our frozen dessert operations.The occurrence of such risks may result in an investor losing some or all of their investment in our common stock. Because we face intense competition, an investment in our company is highly speculative. The retail frozen dessert industry is characterized by intense and substantial competition.We believe that our business competes with large and established ice cream retailers such as Ben & Jerry's, Haagen-Dazs, Dreyer’s, Baskin-Robbins, Dairy Queen and Cold Stone Creamery Company, as well as other small to medium sized ice cream and gelato business entities that provide similar products, including stores that sell frozen yogurt. A number of our competitors are well established, substantially larger, and have substantially greater market recognition, greater resources and broader distribution capabilities than we have.These existing and future competitors may be able to respond more quickly than us to new or changing opportunities, product and customer requirements, and may be able to undertake more extensive promotional activities, have access to more retail locations and adopt more aggressive pricing policies than we do.Increased competition by these existing and future competitors could materially and adversely affect our ability to commence, maintain, or expand our operations. Our operations are subject to governmental regulation associated with the food service industry, the operation and enforcement of which may restrict our ability to carry on our business. We are in the perishable food industry.The development, manufacture and marketing of products sold by us will be subject to extensive regulation by various government agencies, including the U.S. Food and Drug Administration and the U.S. Federal Trade Commission, as well as various state and local agencies.These agencies regulate production processes, product attributes, packaging, labeling, advertising, storage and distribution.These agencies establish and enforce standards for safety, purity and labeling.In addition, other governmental agencies (including the U.S. Occupational Safety and Health Administration), establish and enforce health and safety standards and regulations in the workplace, including those in our retail locations.Our retail locations will be subject to inspection by federal, state, and local authorities.We will seek to comply at all times with all such laws and regulations.We will obtain and maintain all necessary permits and licenses relating to our operations, and will ensure that our facilities and practices comply with applicable governmental laws and regulations.Nevertheless, there is no guarantee that we 9 Table of Contents will be able to comply with any future laws and regulations.Our failure to comply with applicable laws and regulations could subject us to civil remedies including fines, injunctions, recalls or seizures as well as potential criminal sanctions. As a result of such regulations we may encounter a variety of difficulties or extensive costs, which could delay or preclude us from marketing our products or continuing or expanding our operations.We cannot predict if all necessary approvals will be granted or that if granted, any approval will be received on a timely basis.If approvals are not obtained or are delayed, this may also preclude us from marketing our products or continuing or expanding our operations. Because our officers, directors and principal shareholders control a substantial portion of our common stock, investors will have little or no control over our management or other matters requiring shareholder approval. Our officers and directors, in the aggregate, beneficially own17.8%of the issued and outstanding shares of our common stock.In addition, Glynis Sive, the spouse of Clive Barwin, beneficially owns 9.3% of the issued and outstanding shares of our common stock.As a result, these individuals have the ability to exert significant influence over matters affecting minority shareholders, including the election of our directors, the acquisition or disposition of our assets, and the future issuance of our shares. Because our officers, directors and Glynis Sive can exercise such influence over our company, investors may not be able to replace our management if they disagree with the way our business is being run.Because control by these insiders could result in management making decisions that are in the best interest of those insiders and not in the best interest of the investors, you may lose some or all of the value of your investment in our common stock. Because we might not have sufficient insurance to cover any losses that may arise, we might have uninsured losses, increasing the possibility that you would lose your investment. We may incur uninsured liabilities and losses as a result of the conduct of our business.At the moment, we do not carry directors and officers insurance nor do we cover insurance for lawsuits brought against our company or our directors.Should uninsured losses occur, purchasers of our common stock could lose their entire investment. Because we can issue additional common shares, purchasers of our common stock may incur immediate dilution and may experience further dilution. We are authorized to issue up to 100,000,000 common shares, of which 21,290,000 are issued and outstanding.Our board of directors has the authority to cause our company to issue additional shares of common stock or issue warrants or options to purchase shares of common stock without the consent of any of our shareholders.Consequently, our shareholders may experience more dilution in their ownership of our company in the future. We have a history of losses and have a deficit, which raises substantial doubt about our ability to continue as a going concern. We currently do not have substantial assets to pay all of our liabilities. In addition we are in default as per the terms of a loan in the amount of $400,000 as we did not pay the interest owing whendue. Due to our not being able to pay our liabilities we may be forced into bankruptcy. In such case, based on the current condition of our company, stock holders would receive nothing for their interest in our company. Our future liquidity is dependent on obtaining and sustaining positive cash flows from operations. If our company is unable to generate the cash flow necessary to sustain future operations, we may be forced to terminate or wind down operations, if this happens you may lose some or all of the value of your investment in our common stock 10 Table of Contents These circumstances raise substantial doubt about our ability to continue as a going concern as described in an explanatory paragraph to our independent auditors’ report on our audited financial statements for the year ended December 31, 2009. If we are unable to continue as a going concern, investors will likely lose all of their investment in our company. Risks Related to our Securities Trading on the OTC Bulletin Board may be volatile and sporadic, which could depress the market price of our common stock and make it difficult for our stockholders to resell their shares. Our common stock is quoted on the OTC Bulletin Board service of the National Association of Securities Dealers.Trading in stock quoted on the OTC Bulletin Board is often thin and characterized by wide fluctuations in trading prices, due to many factors that may have little to do with our company’s operations or business prospects.This volatility could depress the market price of our common stock for reasons unrelated to operating performance.Moreover, the OTC Bulletin Board is not a stock exchange, and trading of securities on the OTC Bulletin Board is often more sporadic than the trading of securities listed on a quotation system like Nasdaq or a stock exchange like Amex.Accordingly, shareholders may have difficulty reselling any of the shares. Our stock is a penny stock.Trading of our stock may be restricted by the SEC's "Penny Stock" regulations which may limit a stockholder's ability to buy and sell our stock. Our stock is a penny stock.The Securities and Exchange Commission has adopted regulations which generally define "penny stock" to be any equity security that has a market price (as defined) less than $5.00 per share or an exercise price of less than $5.00 per share, subject to certain exceptions. Our securities are covered by the penny stock rules, which impose additional sales practice requirements on broker-dealers who sell to persons other than established customers and "accredited investors." The term "accredited investor" refers generally to institutions with assets in excess of $5,000,000 or individuals with a net worth in excess of $1,000,000 or annual income exceeding $200,000 or $300,000 jointly with their spouse. The penny stock rules require a broker-dealer, prior to a transaction in a penny stock not otherwise exempt from the rules, to deliver a standardized risk disclosure document in a form prepared by the SEC which provides information about penny stocks and the nature and level of risks in the penny stock market. The broker-dealer also must provide the customer with current bid and offer quotations for the penny stock, the compensation of the broker-dealer and its salesperson in the transaction and monthly account statements showing the market value of each penny stock held in the customer's account. The bid and offer quotations, and the broker-dealer and salesperson compensation information, must be given to the customer orally or in writing prior to effecting the transaction and must be given to the customer in writing before or with the customer's confirmation. In addition, the penny stock rules require that prior to a transaction in a penny stock not otherwise exempt from these rules; the broker-dealer must make a special written determination that the penny stock is a suitable investment for the purchaser and receive the purchaser's written agreement to the transaction. These disclosure requirements may have the effect of reducing the level of trading activity in the secondary market for the stock that is subject to these penny stock rules. Consequently, these penny stock rules may affect the ability of broker-dealers to trade our securities. We believe that the penny stock rules discourage investor interest in and limit the marketability of, our common stock. In addition to the “penny stock” rules described above, FINRA has adopted rules that require that in recommending an investment to a customer, a broker-dealer must have reasonable grounds for believing that the investment is suitable for that customer. Prior to recommending speculative low priced securities to their non-institutional customers, broker-dealers must make reasonable efforts to obtain information about the customer’s financial status, tax status, investment objectives and other information. Under interpretations of these rules, FINRA believes that there is a high probability that speculative low priced securities will not be suitable for at least some customers. FINRA requirements make it more difficult for broker-dealers to recommend that their customers buy our common stock, which may limit your ability to buy and sell our stock and have an adverse effect on the market for our shares. 11 Table of Contents Item 2.Properties Our main office is located at 31556 Loma Linda, Temecula, CA 92592.We do not expect to lease any new facilities in the near future. We have three non cancellable operating leases for stores which we assigned to franchisees in California, one store lease that we have sub-let to a franchisee in California and one store lease in California that we are the guarantor.The leases have terms of up to 10 years, call for monthly rental payments of between $5,000 and $12,000, and are subject to annual consumer price index inflation increases.The leases contain no renewal options. Our subsidiary Melt CA entered into six leases which were terminated prior to the expiry of the leases.Melt CA has accrued a total of $525,000 in expected settlement costs relating to these leases in the accrued expenses of discontinued operations as of December 31, 2009. Item 3. Legal Proceedings Melt Franchising, LLC and Melt (California), Inc. v. Steven A. Field, M.D., MMS Coconut Point, LLC, and MMS King of Prussia Court, LLC (Respondents). On March 18, 2007, we and Melt CA filed a demand for arbitration against Steven A. Field, MD., MMS Coconut Point, LLC and MMS King of Prussia Court, LLC (collectively, “Field”) seeking a finding and/or declaration of entitlement to terminate Field’s four franchise agreements.We and Melt CA also seek unpaid royalties and advertising contributions; rent and other charges due under a sublease with Melt CA; an amount equal to all unpaid construction invoices; an amount equal to all unpaid invoices for products purchased by Field; and costs and expenses of arbitration and attorneys’ fees.As of December 31, 2009, the demand is still pending. David Gold, Elena Gold, EAOA, Inc., Steven Field, MMS Management, LLC, MMS Coconut Point, LLC, Jong Han, Yon Ho Kim, Young Suk Kim, Kang Won Lee, Yoo & Lee Enterprises, Inc., Charindra Liyanage, Liyange Investments, LLC (Plaintiffs) v. Melt, Inc., Melt (California), Inc., Melt Franchising, LLC, Clive V. Barwin, Brandon Barwin, Michael Zorehkey, Rick Zorehkey, Eddie Ollman, Scott Miller, and Alin Cruz. On September 19, 2007, six of our franchisees filed a putative class action lawsuit against us, our affiliates, our officers and some of our employees in which the franchisees allege that we fraudulently induced the franchisees to enter into franchise agreements by misrepresenting facts about the franchise opportunity.The lawsuit sought injunctive relief and damages, in an unspecified amount, under several state franchise acts, restitution and injunctive relief under various provisions of the California Unfair Business Practices Act, damages and injunctive relief under the “Cartwright” Act, and damages for fraud, interference with prospective economic advantage, and unjust enrichment and declaratory relief. On or about June 30, 2008, the Court dismissed the plaintiffs’ lawsuit. On or about August 26, 2008, the Plaintiffs filed a Notice of Appeal. Kang Won Lee, You & Lee Enterprises Inc, Yon Ho Kim and Young Suk Kim have withdrawn their appeals. The outcome of the appeal should be known towards the end of the March 2010. Melt Franchising, LLC v. PMI Enterprises, Inc. and John Flannery. On June 24, 2008, we filed an ex parte application for a temporary restraining order and preliminary injunction against PMI Enterprises, Inc. and John Flannery for significant violations of the franchise agreement.On August 18, 2008, the Court granted our motion for a preliminary injunction and ordered the parties to allow us to assume management of the store, cease using our marks, assign the parties’ lease for the store to us, and required the parties to sell all or any portions of the assets.On September 4, 2008, the parties filed counterclaims for injunctive relief, restitution, fraud, unjust enrichment, and declaratory relief.Melt filed a Motion to Dismiss the parties’ counterclaims and on January 9, 2009, the Court dismissed all 12 Table of Contents of the parties’ California claims and asked the parties to amend their complaint. The case against John Flannery has been dismissed as the defendant has been declared bankrupt, and the case against PMI is on hold as PMI has now filed a bankruptcy application. Jong Han v. Melt, Inc., Melt (California), Inc., Melt Franchising, LLC, Clive V. Barwin, Brandon Barwin, Michael Zorehkey, Rick Zorehkey, Eddie Ollman, and Alin Cruz. On August 22, 2008, Jong Han filed a Complaint against us similar to the purported class action suit that was dismissed by the Court.On or about December 8, 2008, the Court granted our motion to compel arbitration. On October 20, 2009 the plaintiff dismissed the case. On January 28, 2010 the court ordered the plaintiff to pay fees and costs to Melt in the amount of $29,783 Kang Won Lee and Yoo and Lee Enterprises v. Melt, Inc., Melt (California), Inc., Melt Franchising, LLC, Clive V. Barwin, Rick Zorehkey, and Eddie Ollman. On August 22, 2008, Kang Won Lee and Lee Enterprises filed a Complaint against us similar to the purported class action suit that was dismissed by the Court described above.In November of 2008, the parties withdrew their complaint against our company. Yon Ho Kim and Young Suk Kim v. Melt, Inc., Melt (California), Inc., Melt Franchising, LLC, Clive V. Barwin, Eddie Ollman, and Michael Zorehkey. On or about December 3, 2008, Ho Kim and Suk Kim filed a Complaint against us similar to the purported class action suit that was dismissed by the Court described above. On or about February 8, 2009, the Court granted our motion to compel arbitration. On March 29, 2009 the parties settled this matter. Mayflower Emerald Square LLC v. Melt Inc and Melt (California), Inc. In October 2008, Mayflower Emerald Square LLC filed a complaint against both Melt CA and our company for early termination of a lease in North Attleboro, MA. The lease was signed by Melt CA only, however, the plaintiff claims Melt Inc was acting as an agent of Melt CA and thus has named Melt Inc. as a defendant. Discovery is expected to commence before March 30, 2010. Braintree Property Associates LP v Melt Inc, Melt Franchising LLC and Clive Barwin (Melt) On April 2, 2009, Braintree Property Associates LP (landlord) filed suit against Melt which alleges that Melt made a verbal representation to landlord that Melt would be assuming obligations of a lease made between landlord and a former Melt Franchising franchisee. Melt Inc filed a motion to dismiss, which was not granted by the court. Discovery is expected to commence before March 30, 2010. Coconut Point Developers LLC (Coconut Point) v Melt (California) Inc In September 2007 Coconut Point filed a complaint against Melt (California) Inc for early termination of a lease in Naples, Florida. Melt (California) Inc decided not to defend the case, as a result on November 20th, 2008 the court ordered costs and damages in favor of Coconut Point in the amount of approximately $801,500 plus interest at an annual rate of 11%. This amount plus interest has not been included in Liabilities of Discontinued Operations as management considers that the amount in Liabilities of Discontinued operations is adequate to coversettlement of all amount owing by Melt (California) if a settlement was to be made. 13 Table of Contents Del Amo Fashion Center Operating Company LLC (Del Amo)v Melt (California) Inc and Does 1 to 10 inclusive (Melt) On January 22, 2010 Del Amo filed a complaint against Melt (California) Inc and Does 1 to 10 for early termination of a lease in Redondo Beach, California, claiming past due and future rents pursuant to the lease of $1,032,385. To date Melt (California Inc) has not responded to the complaint. Gain / Loss on settlement of disputes On April 15, 2008, our company settled a dispute with one of our franchisees for the amount of $85,000. The dispute arose based upon the franchisee’s breach of the non-competition clause in the franchise agreement. On March 29, 2009, our company agreed to settle a dispute with Yon Ho Kim and Young Suk an ex franchisee for an amount of $30,000. On October 20th, 2009, our company agreed to settle a dispute with Westfield LLC for the early termination of a lease at Connecticut Post, CT for an amount of $5,575. Item 4. (Removed and Reserved) PART II Item 5. Market for Common Equity and Related Stockholder Matters In the United States, our common shares are traded on the Over-the-Counter Bulletin Board under the symbol “MLTC.”The following quotations obtained from Stock Watch reflect the high and low bids for our common shares based on inter-dealer prices, without retail mark-up, mark-down or commission an may not represent actual transactions. The high and low prices of our common shares for the periods indicated below are as follows: Quarter Ended(1) High Low December 31, 2009 September 30, 2009 June 30, 2009 March 31, 2009 December 31, 2008 September 30, 2008 (1)Our common shares were initially approved for quotation on the OTC Bulletin Board on June 27, 2005 under the symbol “MLTC”. Our common shares are issued in registered form. Nevada Agency & Trust Co., 50 West Liberty, Suite 800, Reno, NV89501 (Telephone 775-322-0626, Facsimile 775-322-5623) is the registrar and transfer 14 Table of Contents agent for our common shares.On March 18, 2010, the shareholders' list of our common shares showed 74 registered shareholders and 21,290,000 shares outstanding. Dividends We have not declared any dividends on our common stock since the inception of our company on July 18, 2003.There is no restriction in our Articles of Incorporation and Bylaws that will limit our ability to pay dividends on our common stock.However, we do not anticipate declaring and paying dividends to our shareholders in the near future. Equity Compensation Plan Information The following table provides a summary of the securities authorized for issuance under Equity Compensation Plans, the weighted average price and number of securities remaining available for issuance, all as at December 31, 2009. Plan category Number of securities to be issued upon exercise of outstanding options, warrants and rights Weighted average exercise price of outstanding options, warrants and rights Number of securities remaining available for future issuance under equity compensation plans (excluding securities reflected in column (a)) (a) (b) (c) Equity compensation plans approved by security holders N/A N/A N/A Equity compensation plans not approved by security holders Total N/A Purchase of Equity Securities by the Issuer and Affiliated Purchasers We did not purchase any of our shares of common stock or other securities during the year ended December 31, 2009. Recent Sales of Unregistered Securities None Item 6. Selected Financial Data As a “smaller reporting company”, we are not required to provide the information required by this Item. Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations The following discussion should be read in conjunction with our consolidated audited financial statements and the related notes for the years ended December 31, 2009 and December 31, 2008 that appear elsewhere in this annual report.The following discussion contains forward-looking statements that reflect our plans, estimates and beliefs.Our actual results could differ materially from those discussed in the forward 15 Table of Contents looking statements.Factors that could cause or contribute to such differences include, but are not limited to those discussed below and elsewhere in this registration statement, particularly in the section entitled "Risk Factors" of this annual report. Our consolidated audited financial statements are stated in United States Dollars and are prepared in accordance with United States Generally Accepted Accounting Principles. Overview Since inception on July 18, 2003, we have been engaged in the development, ownership, operation and franchising of Italian style ice cream and coffee shops (gelaterias) and quick casual restaurants offering for sale Italian gelato (ice cream), sorbetto, crepes, paninis, salads, smoothies, coffee, sodas, and other food related items. Our main revenue from continuing operations consists of royalties earned from franchise owned retail stores and franchise fees charged to new franchisees. Our first store opened on November 28, 2003 in Palm Desert, California and since then we opened three corporate owned stores, of which we sold our interest in two of them and closed one.Our first franchised store was opened in Glendale, California in November 2004, and since then we have opened a total of 32, of which 13 have closed. During fiscal 2009, two new franchise owned store opened and 5 closed. Results of Operations Year Ended December 31 Sales $ $ Cost of Sales $ $ Operating Expenses $ $ Net Income (Loss) $ $ ) Total revenue from continuing operations for the year ended December 31, 2009 was $738,916, compared to $1,887,633 for the year ended December 31, 2008, a decrease of 61%.The decrease in revenue is due to: i) the decrease in the number of new franchised owned stores; and ii) decrease in food and beverage sales, and a decrease in same store sales.As of October 2008, we stopped selling food and beverages to the stores. During the year ended December 31, 2009, no new corporate owned stores were opened and two new franchise owned stores were opened, for a total of nineteen franchise stores operating at the end of the year. During the period ending December 31, 2008, no new corporate owned stores were opened and three new franchise owned stores were opened, for a total of twenty one franchise stores operating at the end of the year. We posted net income of $21,280 for the year ended December 31, 2009, compared to a net loss from operations of $103,143 for the year ended December 31, 2008 and net income from continuing operations of $21,280 for the year ended December 31, 2009, compared to a net loss from continuing operations of $21,412 for the year ended December 31, 2008. The decrease in the net loss was mainly due to a $153,121, or 49% decrease from the prior year in professional fees; a $139,000, or 33% decrease from the prior year in management fees; and, a $60,715, or 76% decrease from the prior year in marketing expenses. Expenses Cost of sales for continuing operations for the year ended December 31, 2009 amounted to $59,480 or 8% of sales compared to $881,484 or 46% for the year ended December 31, 2008.The decrease in the cost of 16 Table of Contents sales is directly related to our decrease in sales of food and beverage to franchise stores. The decrease in percentage cost of sales to sales is due primarily to a change in the mix of the revenue, with food and beverage sales accounting for 10% of total revenue for the year ended December 31, 2009, compared to 54% for the year ended December 31, 2008 and franchise revenue accounting for 70% of total revenue for the year ended December 31, 2009, compared to 33% for the year ended December 31, 2008. Total expenses from continuing operations for the year ended December 31, 2009 were $542,422 compared to $1,039,581for the year ended December 31, 2008. The decrease is mainly due to the decrease in professional, management and marketing expenses as a result of the company’s mandate to curtail its expansion plans, while at the same time improving its operational efficiencies. Management fees amounted to $276,000 for the year ended December 31, 2009 compared to $415,000 for the year ended December 31, 2008.The net decrease is primarily due to the reduction in the number of management staff required.Management fees include staff costs, rent, utilities and communication costs. Marketing expenses from continuing operations amounted to $18,727 for the year ended December 31, 2009 as compared to $79,442 for the year ended December 31, 2008.The decrease in expense was primarily driven by management’s decision to curtail marketing expenses due to the economic slowdown. General and administrative expenses from continuing operations amounted to $82,626 for the year ended December 31, 2009 as compared to $153,784 for the year ended December 31, 2008.The decrease is due to a focused effort to reduce general operating costs to achieve profitability.Our general and administrative expenses consisted of travel expenses, office supplies, data processing, and miscellaneous expenses. Depreciation and amortization from continuing operations amounted to $0 for the year ended December 31, 2009 compared to $8,581 for the year ended December 31, 2008. The decrease is due to the sale and disposal of equipment during the 2008 year. We have incurred $158,145 in professional fees for audit and accounting, computer services and legal fees for the year ended December 31, 2009, compared to $311,266 in 2008.The decrease is primarily due to a reduction of costs from 2008 in connection with the preparation and filing of our reports required for the SEC, expanding our Franchise Disclosure Documents to three additional registration states and to defend against litigation brought against our company and some of our officers. Liquidity and Financial Condition Working Capital At December 31, At December 31, Current Assets $ $ Current Liabilities $ $ Working Capital $ ) $ ) 17 Table of Contents Cash Flows At December 31, At December 31, Net Cash provided (Used) by Operating Activities $ ) $ Net Cash Provided (Used) by Discontinued Operations $
